Hill, P. J.
(dissenting). Defendant, a newspaper publisher, released sixteen employees on July 1, 1937. The terms of their employment beginning March 1, 1937, were fixed following negotiations between defendant and a labor union — the Tri-City Newspaper Guild — and were posted in defendant’s place of business. Defendant impliedly recognized the existence of the contract by posting it and asserted its existence in the letter of dismissal: “All present editorial staff members not mentioned in the above list are asked to confer with the auditor before Friday regarding the severance pay provided for under Paragraph 9 of the agreement with the Newspaper Guild under which the Press Company is now operating.” Paragraph 9 follows: “Employees who are dismissed will receive one week’s pay for each year of service through ten years.”
It is admitted in the answer that none of the plaintiffs had received a vacation with pay during the year of the dismissal. The contract provides: “ Two weeks’ vacation with pay is granted to those employed for one year or more, and one week’s vacation with pay to those employed six months but less than one year.” There has been a practical construction by the defendant in regard to paragraph 9 above quoted which concerns dismissals, that in determining rights gained by the length of service, consideration is to be given employment prior to March 1, 1937, the date of the contract. A similar construction should be given to the vacation provision which promises two weeks’ vacation for each employee who has served for one year. Employment starting on November first would earn pay for two weeks without working if the employee continued until the following November first, or if he chose after working until May first following, he would be entitled to pay for one week without working. This is an increment to the weekly wage, payable in a lump sum, to which the plaintiffs are as much entitled as to the weekly payments. The dismissal provision is not an alternative for the vacation provision. Compliance with the former does not release the defendant from performance under the latter.
I favor a reversal.
Crapser, J., concurs.
Judgment affirmed, with costs.